Demand FFor theNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark W. Wilson on 04/21/2022.
The application has been amended as follows: 
Claim 19 (Currently Amended):
An apparatus comprising:
a processor; and
a non-transitory computer-readable storage medium storing computer-readable instruction that, when executed by the processor, cause the apparatus to perform a method, the instructions comprising:
instructions that cause the apparatus to produce a reconfiguration for a power grid responsive to abnormal conditions for the power grid, the power grid comprising a plurality of controllable reclosers and a plurality of distributed energy resources (DERs), and the reconfiguration being selected by the processor to adjust a load served by the power grid during the abnormal conditions and specifying at least one respective new status for one or more of the controllable reclosers and the DERs, the controllable reclosers being controllable to both selectively open or selectively close;
instructions that cause the apparatus to send signals to the DERs to determine respective cleared quantities of reactive power for the DERs to supply to the power grid;
instructions that cause the apparatus to produce an updated reconfiguration for at least the controllable reclosers by adjusting the reconfiguration based on the respective cleared quantities of reactive power for the DERs to supply to the power grid;
instructions that cause the apparatus to produce an output causing the power grid, including the controllable reclosers, to be reconfigured in accordance with the updated reconfiguration; and
instructions that cause the apparatus to produce an output causing the DERs to supply the respective cleared quantities of reactive power to the reconfigured power grid,
wherein producing a reconfiguration for the power grid comprises generating a sequence which causes the plurality of controllable reclosers to transition to the respective new statuses.
Claim 26 (Currently Amended):
A non-transitory computer-readable storage medium storing computer-readable
instructions that when executed by a computer, cause the computer to perform a method for restoring operation of a power grid comprising a plurality of distributed energy resources (DERs) responsive to abnormal conditions for the power grid, the method comprising:
producing a reconfiguration for the power grid to increase a load served responsive to the abnormal conditions, the reconfiguration specifying respective
quantities of reactive power to be supplied to the power grid by the DERs;
determining respective cleared quantities of reactive power for the DERs to supply to the power grid, the determining comprising, with a computer-implemented transactive controller:
producing a demand curve representing a demand for injection of reactive power
to the reconfigured power grid, the producing a demand curve comprising: (1) determining additional loads that can be restored via supply of reactive power to the
power grid by the DERs, (2) determining a monetary value of the additional loads, (3)
producing a benefit curve by assigning the determined monetary value to the additional
loads, and (4) differentiating the benefit curve with respect to reactive power to be transacted to obtain the demand curve,
producing respective supply curves for the DERs and aggregating the supply
curves into an aggregated DER supply curve, determining coordinates of an intersection point of the demand curve with the aggregated DER supply curve, the coordinates indicating a clearing price for reactive power and a total clearing quantity of reactive power, and determining the respective cleared quantities of reactive power for the
DERs to supply to the power grid based on the clearing price and the total clearing quantity;
updating the reconfiguration based on the respective cleared quantities of reactive power for the DERs to supply to the power grid;
producing an output to cause the power grid to be reconfigured in accordance with the updated reconfiguration; and
producing an output to cause the DERs to supply the respective cleared quantities of reactive power to the reconfigured power grid,
wherein the power grid further comprises a plurality of reclosers, wherein the
determination of the reconfiguration is performed by a computer-implemented solver
based at least in part on current open or closed statuses of the reclosers and reactive
power generation capabilities of the DERs, and wherein the reconfiguration specifies
respective new statuses for the reclosers.
Claim 27 (Currently Amended):
The non-transitory computer-readable storage medium of claim 26, wherein the determination of the monetary value of the additional loads is based at least in part on a  loss of energy revenue due to not being able to serve the additional loads, a cost of Energy Not Served (ENS), and a cost of Demand Not Served (DES).

Claim 28 (Currently Amended):
The non-transitory computer-readable storage medium of claim 26, wherein producing the respective supply curves for the DERs comprises, for each DER, producing a supply curve based at least in part on an operating point of the DER, a degradation cost representing wear and tear, power losses associated with operation of the DER, and a cost of active power curtailments associated with generation of reactive power by the DER.
Claim 29 (Currently Amended):
The non-transitory computer-readable storage medium of claim 26, wherein the
updated reconfiguration specifies updates to the respective new statuses for one or more of the reclosers, and wherein the output to cause the power grid to be reconfigured in accordance with the updated reconfiguration causes the current statuses of the reclosers to be changed to the respective new statuses as updated in the updated reconfiguration.
Claim 30 (Currently Amended):
An apparatus comprising: a processor; and a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by the processor, cause the apparatus to perform a method for restoring operation of a
power grid comprising a plurality of distributed energy resources (DERs) responsive to abnormal conditions for the power grid, the instructions comprising:
instructions that cause the apparatus to, with the processor, produce a
reconfiguration for the power grid to increase a load served responsive to the abnormal
conditions, the reconfiguration specifying respective quantities of reactive power to be
supplied to the power grid by the DERs;
instructions that cause the apparatus to, with the processor, determine respective
cleared quantities of reactive power for the DERs to supply to the power grid, the determining comprising, with a computer-implemented transactive controller:
producing a demand curve representing a demand for injection of reactive power
to the reconfigured power grid, the producing a demand curve comprising: (1) determining additional loads that can be restored via supply of reactive power to the power grid by the DERs, (2) determining a monetary value of the additional loads, (3)
producing a benefit curve by assigning the determined monetary value to the additional
loads, and (4) differentiating the benefit curve with respect to reactive power to be transacted to obtain the demand curve, producing respective supply curves for the DERs and aggregating the supply curves into an aggregated DER supply curve,
determining coordinates of an intersection point of the demand curve with the
aggregated DER supply curve, the coordinates indicating a clearing price for reactive
 power and a total clearing quantity of reactive power, and determining the respective cleared quantities of reactive power for the DERs to supply to the power grid based on the clearing price and the total clearing quantity;
instructions that cause the apparatus to, with the processor, update the
reconfiguration based on the respective cleared quantities of reactive power for the DERs to supply to the power grid;
instructions that cause the apparatus to, with the processor, produce an output to
cause the power grid to be reconfigured in accordance with the updated reconfiguration;
and instructions that cause the apparatus to, with the processor, produce an output to
cause the DERs to supply the respective cleared quantities of reactive power to the
reconfigured power grid,
wherein the power grid further comprises a plurality of reclosers, wherein the
determination of the reconfiguration is performed by a computer-implemented solver based at least in part on current open or closed statuses of the reclosers and reactive
power generation capabilities of the DERs, and wherein the reconfiguration specifies
respective new statuses for the reclosers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        demand an